*582Respondent’s determination that petitioner was chronically delinquent in payment of rent was supported by substantial evidence (see Matter of Purdy v Kreisberg, 47 NY2d 354, 358 [1979]), including a Housing Court Stipulation dated January 28, 2008, in which petitioner agreed to pay $3,506.55 in arrears; testimony from her housing development’s assistant manager, expressly credited by the hearing officer (see Matter of Porter v New York City Hous. Auth., 42 AD3d 314, 314 [2007]), that petitioner had not paid rent since August 2007 and, by April 2009, owed over $11,000 in rent arrears; and petitioner’s admission that she had not paid rent in nearly two years. Respondent’s determination that petitioner had harassed her co-tenant was likewise supported by substantial evidence, including the co-tenant’s testimony to that effect, which the hearing officer expressly credited.
The penalty imposed was not so disproportionate to the offense as to be shocking to one’s sense of fairness (see Matter of Morman v New York City Dept. of Hous. Preserv. & Dev., 81 AD3d 528 [2011]).
We have considered petitioner’s remaining arguments and find them unavailing. Concur — Mazzarelli, J.P., Catterson, Renwick, Abdus-Salaam and Manzanet-Daniels, JJ. [Prior Case History: 2010 NY Slip Op 32897(U).]